Citation Nr: 9935621	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  95-02 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for right nephrectomy, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from June 1943 to February 
1946 and from October 1949 to June 1953.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to a rating in excess 
of 30 percent for right nephrectomy.  In February 1997, the 
Board remanded this matter for further development, including 
conduct of Department of Veterans' Affairs (VA) genitourinary 
and cardiovascular examinations.  In a May 1998 decision, the 
Board denied an increased rating for the veteran's service-
connected residuals of right nephrectomy.  By an Order dated 
in February 1999, the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter referred to as the Court) vacated the Board's 
decision and remanded this matter to the Board.

REMAND

The veteran's claim for an increased rating for residuals of 
right nephrectomy is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); cf. Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).

The claim for an increased rating for right nephrectomy was 
filed in August 1993.  Effective on February 17, 1994, the 
regulations pertinent to the rating of dysfunctions of the 
genitourinary system were revised.  As the veteran's claim 
was pending at the time of the change in the regulation, a 
determination must be made whether the former regulation is 
more favorable to the veteran than the revised regulation.  
The more favorable regulation must be applied.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Under the revised regulation, removal of one kidney is rated 
as a minimum of 30 percent disabling or is rated as renal 
dysfunction if there is nephritis, infection, or pathology of 
the other kidney.  Renal dysfunction is rated on the basis of 
presence of albuminuria and edema, hypertension related to 
kidney dysfunction, and based on levels of blood urea 
nitrogen (BUN) and creatinine, or on the basis of generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion.  38 C.F.R. § 4.115a 
(1998).

The veteran was diagnosed to have hypertension during a March 
1997 VA examination.  An examiner expressed an opinion that 
the veteran's hypertension was probably not related to 
nephrectomy associated with cancer of the right kidney.  
However, the record contains no indication that the veteran 
had cancer of the right kidney.  Rather, the 1951 right 
nephrectomy was required because of chronic pyelonephritis.  
Additional VA urology and cardiovascular examinations are 
required to properly evaluate the veteran's disability from 
residuals of right nephrectomy.

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the claim, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1998).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his service-connected kidney disability.  
The RO should take all necessary steps to 
obtain any pertinent records which are 
not currently part of the claims folder 
and associate them with the claims 
folder.

2.  The veteran should be afforded VA 
genitourinary and cardiovascular 
examinations to evaluate his disability 
from right nephrectomy and to identify 
and evaluate any other disease associated 
with such disability, such as 
hypertension.  The examiner(s) should 
express an opinion whether the veteran 
has: (1) nephritis, infection, or 
pathology of the remaining kidney; (2) 
hypertension, and, if so, whether it is 
as likely as not that the hypertension is 
due to his right nephrectomy; 
(3) constant albuminuria with some edema, 
or definite decrease in kidney function, 
or other symptoms associated with renal 
dysfunction.  The examiner's findings 
should include a general health 
assessment, and the examiner should 
report the presence or absence of 
findings of edema, lethargy, weakness, 
anorexia, weight loss, or limitation of 
exertion.  The persistence of such 
symptoms as albuminuria and edema should 
be reported.  All indicated tests and 
diagnostic studies must be performed, 
including urinalysis to determine levels 
of albuminuria, creatinine, and BUN.  The 
claims folder should be made available to 
and reviewed by the examiner(s).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-evaluate the veteran's 
service-connected disability from 
residuals of right nephrectomy.  The RO 
should determine whether the revised 
regulations pertinent to evaluation of 
dysfunctions of the genitourinary system 
are more or less favorable to the veteran 
than the former regulations, and should 
evaluate the veteran's disability under 
the more favorable regulation.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental SOC 
which contains both the revised and the 
former regulations and they should be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


